                                            Case 3:19-cv-00522-LRH-WGC Document 32 Filed 11/13/20 Page 1 of 2



                                      1   Stephanie L. Quinn
                                          Nevada Bar No. 12632
                                      2   MURPHY, CAMPBELL, ALLISTON & QUINN
                                          8801 Folsom Boulevard, Suite 230
                                      3   Sacramento, CA 95826
                                          Telephone: (916) 400-2300
                                      4           SQuinn@MurphyCampbell.com
                                      5   Renee Finch
                                          Nevada Bar No. 13118
                                      6   Christina Mundy-Mamer
                                          Nevada Bar No. 13181
                                      7   MESSNER REEVES LLP
                                          8945 W. Russell Road, Suite 300
                                      8   Las Vegas, NV 89148
                                          Telephone: (702) 363-5100
                                      9           RFinch@Messner.com
                                                  CMamer@Messner.com
                                     10   Attorneys for Defendant
                                          UNION PACIFIC RAILROAD COMPANY
                                     11
                                                                     UNITED STATES DISTRICT COURT
                                     12
MURPHY, CAMPBELL, ALLISTON & QUINN




                                                                              DISTRICT OF NEVADA
                                     13
                                          BARTOLOME LINAN,                                    Case No. 3:19-CV-00522-LRH-WGC
                                     14
                                                              Plaintiff
                                     15
                                                v.                                            ORDER GRANTING JOINT
                                     16                                                       STIPULATION AND DEMAND FOR
                                          UNION PACIFIC RAILROAD COMPANY, a                   INDEPENDENT MEDICAL
                                     17   foreign corporation; ABC CORPORATIONS I-X,          EXAMINATION
                                          inclusive; BLACK AND WHITE COMPANIES,
                                     18   and DOES I-XX, inclusive,                           DATE:               December 18, 2020
                                                                                              TIME:               12:00 PM
                                     19
                                                              Defendants.                     Complaint Filed:    August 22, 2019
                                     20                                                       Trial Date:         None Set
                                     21
                                     22   TO ALL PARTIES AND THEIR ATTORNEY(S) OF RECORD HEREIN:
                                     23         Defendant   UNION         PACIFIC   RAILROAD      COMPANY        (“UPRR”)    and    Plaintiff
                                     24   BARTOLOME LINAN (“LINAN”), by and through their respective counsels, have stipulated to an
                                     25   Independent Medical Examination.
                                     26         The Court being fully apprised in the premises, and good cause appearing,
                                     27         IT IS HEREBY ORDERED THAT said Joint Stipulation and Demand for Independent Medical
                                     28   Examination is hereby GRANTED, and Plaintiff LINAN will present himself for a physical

                                                                                    -1-
                                                                [PROPOSED] ORDER GRANTING JOINT STIPULATION
                                                             AND DEMAND FOR INDEPENDENT MEDICAL EXAMINATION
                                             Case 3:19-cv-00522-LRH-WGC Document 32 Filed 11/13/20 Page 2 of 2



                                      1   examination to be performed by Dr. Michael Klein, M.D., as set forth by the terms in the Joint

                                      2   Stipulation.

                                      3   IT IS SO ORDERED.

                                      4
                                      5
                                      6   DATED: November 13, 2020                         __________________________________

                                      7                                                    UNITED STATES MAGISTRATE JUDGE

                                      8
                                      9
                                     10   SUBMITTED BY:

                                     11
                                     12
MURPHY, CAMPBELL, ALLISTON & QUINN




                                          STEPHANIE L. QUINN
                                     13   Attorneys for Defendant UNION
                                          PACIFIC RAILROAD COMPANY
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                                                                    -2-
                                                                [PROPOSED] ORDER GRANTING JOINT STIPULATION
                                                             AND DEMAND FOR INDEPENDENT MEDICAL EXAMINATION
